 1   SOMACH SIMMONS & DUNN
     A Professional Corporation
 2   STUART L. SOMACH, ESQ. (SBN 90959)
     FRANCIS M. GOLDSBERRY, II, ESQ. (SBN 63737)
 3   ALEXIS K. STEVENS, ESQ. (SBN 260756)
     500 Capitol Mall, Suite 1000
 4   Sacramento, CA 95814
     Telephone: (916) 446-7979
 5   Facsimile: (916) 446-8199
     ssomach@somachlaw.com
 6   mgoldsberry@somachlaw.com
     astevens@somachlaw.com
 7
     Attorneys for Plaintiff GLENN-COLUSA
 8   IRRIGATION DISTRICT

 9

10                             UNITED STATES DISTRICT COURT

11                           EASTERN DISTRICT OF CALIFORNIA

12

13   GLENN-COLUSA IRRIGATION DISTRICT,         CASE NO. 2:17-CV-00120-WBS-CKD

14                      Plaintiff,             ORDER GRANTING MOTION FOR
                                               STAY AND VACATING ORDER
15         v.                                  MODIFYING STATUS (PRETRIAL
                                               SCHEDULING) ORDER
16   UNITED STATES ARMY CORPS OF
     ENGINEERS; et al.,
17
                        Defendants.
18

19

20
21

22

23

24

25

26
27

28

     [PROPOSED] ORDER GRANTING MOTION FOR STAY AND VACATING ORDER MODIFYING STATUS
     (PRETRIAL SCHEDULING) ORDER                                                   1
 1                                                ORDER

 2          There being no opposition to Glenn-Colusa Irrigation District’s (GCID) Motion for Stay

 3   and Request to Vacate Order Modifying Status (Pretrial Scheduling) Order, and good cause

 4   appearing, the Court hereby ORDERS that:

 5          1.      GCID’s Motion for Stay (ECF No. 32) is GRANTED;

 6          2.      The action, Glenn-Colusa Irrigation District v. United States Army Corps of

 7   Engineers, et al., Case No. 2:17-CV-00120-WBS-CKD, is STAYED;

 8          3.      The Order Modifying the Status (Pretrial Scheduling) Order (ECF No. 30)

 9   resetting dates and deadlines is VACATED;

10          4.      Plaintiff's Ex Parte Application to Shorten Time (ECF No. 36) is MOOT; and

11          5.      The parties shall file a Joint Status Report informing the Court once they agree that

12   the stay should be lifted.

13
            IT IS SO ORDERED.
14
     Dated: January 18, 2019
15

16

17

18

19

20
21

22

23

24

25

26
27

28

     [PROPOSED] ORDER GRANTING MOTION FOR STAY AND VACATING ORDER MODIFYING STATUS
     (PRETRIAL SCHEDULING) ORDER                                                   2
